308 N.Y. 710 (1954)
In the Matter of R. E. Associates, Inc., Appellant,
v.
Joseph D. McGoldrick, as State Rent Administrator, Respondent.
Court of Appeals of the State of New York.
Argued December 1, 1954.
Decided December 31, 1954
David Gerhardt for appellant.
Beatrice Shainswit and Walter S. Fried for Joseph D. McGoldrick, State Rent Administrator, respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. Taking no part: VAN VOORHIS, J.
Order affirmed, with costs; no opinion.